FILED
                            NOT FOR PUBLICATION                              SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30233

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00104-PA

 v.
                                                 MEMORANDUM*
DENNIS WILLIAM LEE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Dennis William Lee appeals from the district court’s judgment and

challenges the 120-month sentence imposed following his guilty-plea conviction

for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

We dismiss.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Lee contends that the district court erred by imposing a two-level adjustment

for reckless endangerment during flight under U.S.S.G. § 3C1.2. The government

argues that the appeal should be dismissed based on an appeal waiver contained in

the plea agreement. We review de novo whether to enforce an appeal waiver.

See United States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009). Contrary to Lee’s

contention, the parties’ mutual mistake of law concerning whether he was subject

to the Armed Career Criminal Act does not render the appeal waiver

unenforceable. See United States v. Transfiguracion, 442 F.3d 1222, 1229 (9th

Cir. 2006) (“The inability to rescind a plea agreement based on a mutual mistake of

law applies to criminal defendants as well as to the government.”). Further, the

record on appeal is not sufficiently developed to evaluate whether Lee received

ineffective assistance of trial counsel, nor was trial counsel’s performance so

inadequate that Lee was obviously denied his Sixth Amendment right to counsel.

See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011) (declining to

consider a claim of ineffective assistance of counsel on direct appeal raised in

response to the government’s assertion of an appeal waiver). Accordingly, we

dismiss this appeal in light of the valid appeal waiver. See Watson, 582 F.3d at

988.

       DISMISSED.


                                          2                                       14-30233